Title: To George Washington from Henry Knox, 2 March 1793
From: Knox, Henry
To: Washington, George



Sir
War department March 2d 1793.

I have the honor to submit to your consideration the appraisement of the Maps in the Care of Colonel Burr—the valuation is far below the idea contemplated by him, and he therefore absolutely rejects it—after a considerable conversation he has consented to take one hundred and fifty Guineas.
My own opinion is that they are exceedingly valuable to the United States in their further views upon the Country, to which they relate, and that the opportunity ought not to be omitted, but I am unwilling to give the sum demanded unless sanctioned by your authority.
I therefore beg leave to request the honor of your directions or advice, as Colonel Burr says he is going out of Town in the Morning. I have the honor to be Sir Your obedient servant

H. Knoxsecy of war

